Title: From George Washington to Robert Morris, 1 October 1781
From: Washington, George
To: Morris, Robert


                  Dr sir
                     
                     Head Quarters 1st Octo. 1781
                  
                  Colo. Harrison of the Artillery, who will deliver you this—is going to Philadelphia on public Business, important to the general Service—as the Southern Department to which he belongs has been long destitute of Money—I shall be very glad if you can furnish him with a Sum sufficient for his Expences & that of another Officer who will be necessary on this Occasion. I am &c.
                  
                     G.W.
                  
                  
                     P.S.  Being Informed that Genl Lincoln did not receive any Money at the Head of Elk, I have at his earnest Request & for his particular Relief, given Warrants for Pay to him & his two Aids for One Month each, which he will inclose to you.
                  
                  
               